PER CURIAM.
WELLS, Judge.
We dismiss the instant appeal as it is moot. On August 6, 2014, the trial court entered an order denying defendant’s motion for additional credit for time served. On September 5, 2014,- Defendant filed his *244notice of appeal of the August 6th order. However, on August 19, between the entry of the August 6th order and the filing of the September 5th notice of appeal, the trial court entered a second order, this time granting defendant his requested relief and awarding the requested 150 days of additional credit for time served in jail.1 The August 6th order appealed from is, therefore, no longer of any force and effect, leaving this court with no justiciable issue to resolve and rendering the appeal moot.
Dismissed.

. The certificate indicates that a copy of the August 19th order was mailed to defendant on August 28. It would appear, given the time lag that often accompanies prisoner correspondence, that defendant did not receive a copy of the second order (granting his request for additional credit for time served) until after he had filed his notice of appeal of the original order denying relief.